 8:20-cv-00162-RGK-PRSE Doc # 28 Filed: 02/02/21 Page 1 of 1 - Page ID # 164




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MICHAEL L. CAIRNS,                                           8:20CV162

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

JAMES KOZEL,

                    Defendant.


       Plaintiff has filed a Motion for Discovery (Filing 27) in which he requests the
court to order a nonparty, Douglas County Corrections to produce certain items. This
request will be denied. As explained in General Order No. 2020-01, no discovery
may take place until the court enters a progression order, or the court enters an order
permitting early discovery. See Filing 3, ¶ 18. Plaintiff has not demonstrated a need
to conduct early discovery. Also, Plaintiff should familiarize himself with federal
discovery procedures, and, in particular, the method by which a nonparty may be
compelled to produce documents and tangible things or to permit an inspection. See
Fed. R. Civ. P. 34(c) & 45.

      To the extent Plaintiff’s Motion for Discovery may be construed as a renewed
request for appointment of counsel, this request will also be denied for the reasons
previously stated. See Filing 25.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Discovery (Filing
27) is denied in all respects, without prejudice.

      Dated this 2nd day of February, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
